Mr. Justice Hernández
delivered the opinion of the court.
Ignacio Agosto having been charged on March 13" of the current year, in the District Court of Humacao, with criminal intent and malice aforethought, attempted to murder, in the town of Juncos, in said district, one Nicolas Rivera, by treacherously inflicting a wound with a knife in the posterior wall of.the thorax, at a point on a level with its base, he pleaded guilty, and was thereupon sentenced on the said 18th day of March to imprisonment at hard labor for 10 years and to pay costs. From this judgment he took an appeal to this Supreme Court, without having filed any brief or made any argument in support of such appeal.
The information does not contain any defect invalidating it; the rights of the defendant have not been impaired; and the judgment conforms to the provisions of section 218 of the Penal Code, which established the penalty of confinement in the penitentiary for one to 15 years for the crime of assault with intent to commit murder.
Therefore, the judgment appealed from should be affirmed, with the costs of the appeal also against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Figueras and Mac-. Leary concurred.
Mr. Justice Wolf did not sit at the hearing of this case.